Citation Nr: 1546410	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  12-20 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from November 1976 to August 1977 and from April 1985 to March 1988.

This matter comes before the Board of Veterans Appeals (Board) from an August 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had been submitted to reopen the claim of entitlement to service connection for PTSD; after reopening the claim, the RO denied the claim for PTSD on the merits.

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge. 

In November 2014, the Board issued a decision reopening the claim for service for PTSD, and remanded the claim for service connection for a psychiatric disorder, to include PTSD, for further development.  As discussed below, the Board is granting entitlement to service connection for PTSD, which constitutes a full grant of the benefit sought on appeal; as such, the issue of whether there was substantial compliance with a prior remand is moot. 


FINDING OF FACT

The Veteran has a current diagnosis of PTSD that is reasonably attributable to his active service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice and assistance provided to the Veteran is unnecessary, since any deficiency would constitute harmless error. 

II. Factual Background and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125.

The Veteran essentially contends he has had PTSD and psychiatric symptoms since service, and also contends that his PTSD is related to several stressor events he reportedly experienced in service, including having his parachute malfunction during a jump.  

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) from November 1976 to August 1977 was combat engineer and from April 1985 to March 1988 was observation/scout helicopter repairer, and that he was awarded an Aircraft Crewmember Badge.  

In the statement of the case (SOC) dated in April 2012, the RO has noted that service records showed that the Veteran received a parachute badge; thus, the stressor event involving a parachute malfunction was conceded.  

Concerning the issue of a nexus between the Veteran's PTSD and an in-service stressor event, the Board finds that there is favorable evidence in this regard.  On a VA PTSD examination report in February 2015, the examiner found that based on the evaluation that day, the Veteran did have a diagnosis of PTSD that conformed to the DSM-5 criteria.  At the examination, the Veteran reported the stressor where during a jump in service his parachute reportedly failed and witnessing a female soldier being attacked by two male soldiers while stationed in Germany.  The VA examiner found that both of these stressors met Criterion A, were adequate to support the diagnosis of PTSD, and that both of these stressors contributed to the Veteran's PTSD diagnosis.  The VA examiner provided a thorough explanation as to how each of the PTSD diagnostic criteria were met in this case.  

Based on this evidentiary posture, the Board finds that the evidence supports a finding that the Veteran has PTSD that is at least as likely as not related to his active service.  Accordingly, and resolving all doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


